Powell, J.
1. In order for this court to review a refusal to sanction a certiorari, the petition must be incorporated in the bill of exceptions or otherwise verified as a part thereof by the trial judge; an unsanctioned, petition can not be specified as a part of the record. Hall v. State, 2 Ga. App. 437 (58 S. E. 558), and cit.
2. While, by the Civil Code, §§5570, 5573, bills of exceptions may be amended by the record or so as to conform thereto, it is not permissible to add to a bill of exceptions, after its filing, service, and transmission, a paper not a part of the record, though it is certified by the trial judge to be a true copy of an instrument pertinent to the case.
3. Where the bill of exceptions complains of the refusal to sanction an application for certiorari, and the petition is neither incorporated in the. bill of exceptions nor attached as an exhibit thereto, the bill of exceptions can not be amended in this court by adding a copy of the petition, though it is verified by the judge of the superior court.

Writ of error dismissed.